Citation Nr: 1609099	
Decision Date: 03/08/16    Archive Date: 03/15/16

DOCKET NO.  10-27 496A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, to include as due to Agent Orange exposure.

2.  Whether new and material evidence has been presented to reopen a claim for service connection for a lung disorder other than asbestosis.

3.  Entitlement to an initial rating in excess of 10 percent for asbestosis.

4.  Entitlement to an initial rating in excess of 10 percent for tinnitus.


REPRESENTATION

Appellant represented by:	Massachusetts Department of Veterans Services



ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The Veteran had active service from January 1969 to January 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2009 and June 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A hearing was held in December 2015 before the undersigned Veterans Law Judge (VLJ).  Unfortunately, the record of that hearing could not be transcribed.  In January 2016, the Veteran was notified of the recording error and given another opportunity to testify at another hearing.  The next month, the Veteran replied indicating that he wanted to appear at a hearing before a member of the Board at the RO.  

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for the next available in-person hearing before a Veterans Law Judge of the Board at the local RO.  He must be provided proper notice of the date, time, and location of the hearing. 

2. After the hearing is conducted, return the case to the Board for further review.  If the Veteran withdraws the hearing request or fails to report for the scheduled hearing, the case should be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

